Exhibit 10.7

March 30, 2015

John Swedeen

1001 East 63rd Street

Sioux Falls, SD 57108

Dear John:

This letter agreement (this “Amendment”) confirms our agreement to amend the
employment letter between you and Norcraft Companies, L.P. (the “Company”),
dated as of October 21, 2003 (the “Employment Letter”). Capitalized terms not
defined in this Amendment have the respective meanings ascribed to them in the
Employment Letter. Except as expressly modified herein, the Employment Letter
remains in full force and effect, and is binding on you and the Company in
accordance with its terms.

1. Definitions. Section 5 of the Employment Letter is amended by inserting the
following new sentence at the end of the second paragraph:

The base salary continuation contemplated by this paragraph is hereinafter
referred to as the “Severance Payment”.

2. Termination Payments. Section 5 of the Employment Letter is further amended
by inserting the following new paragraphs below the fourth paragraph:

Notwithstanding the foregoing, if the Company terminates your employment other
than for Cause or you terminate your employment for Good Reason, in either case
within twelve (12) months following a Change-in-Control (as defined below), you
will receive a one-time payment of $595,000 (the “CIC Severance Payment”) in
lieu of the Severance Payment. For the avoidance of doubt, the CIC Severance
Payment will be in addition to any other payments or benefits contemplated by
the second and third paragraphs of this Section 5. Any CIC Severance Payment
will be paid to you in a single lump sum within ten (10) business days following
the termination of your employment. Notwithstanding the foregoing, no
transaction or series of transactions shall constitute a Change-in-Control for
purposes of this Amendment unless such transaction or series of transactions
constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i).

For purposes of this Agreement, (a) “Change-in-Control” means the occurrence,
following the date of this Agreement, of (i) a sale or transfer (other than by
way of merger or consolidation), of all or substantially all of the assets of
Norcraft



--------------------------------------------------------------------------------

Companies, Inc. (“Norcraft”) to any Person, (ii) any merger, consolidation or
other business combination transaction of Norcraft with or into another
corporation, entity or Person, other than a transaction in which the holders of
at least a majority of the shares of voting capital stock of Norcraft
outstanding immediately prior to such transaction continue to hold (either by
such shares remaining outstanding or by their being converted into shares of
voting capital stock of the surviving entity) a majority of the total voting
power represented by the shares of voting capital stock of Norcraft (or the
surviving entity) outstanding immediately after such transaction, or (iii) the
direct or indirect acquisition (including by way of a tender or exchange offer)
by any Person, or Persons acting as a group, of beneficial ownership or a right
to acquire beneficial ownership of shares representing more than 50% of the
total voting power of the then-outstanding shares of capital stock of Norcraft,
and (b) “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust or any other entity
or organization.

Notwithstanding anything to the contrary in this Agreement, if at the time your
employment terminates, you are a “specified employee,” as defined below, any and
all amounts payable under this Agreement on account of such separation from
service that would (but for this provision) be payable within six (6) months
following the date of termination, shall instead be paid on the next business
day following the expiration of such six (6) month period or, if earlier, upon
your death; except (A) to the extent of amounts that do not constitute a
deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of the safe harbor
set forth in Section 1.409A-1(b)(9)(iii), as determined by the Company in its
reasonable good faith discretion); (B) benefits which qualify as excepted
welfare benefits pursuant to Treasury regulation Section 1.409A-1(a)(5); or
(C) other amounts or benefits that are not subject to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended.

For purposes of this Agreement, all references to “termination of employment”
and correlative phrases shall be construed to require a “separation from
service” (as defined in Section 1.409A-1(h) of the Treasury regulations after
giving effect to the presumptions contained therein), and the term “specified
employee” means an individual who is a specified employee under Treasury
regulation Section 1.409A-1(i).

Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments.

3. Miscellaneous. This Amendment may only be amended by a writing signed by you
and a duly authorized representative of the Company. This Amendment embodies the
entire agreement between the parties with respect to amending your Employment
Agreement and supersedes all prior communications, agreements and
understandings, whether written or oral,



--------------------------------------------------------------------------------

with respect to the same. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument. This Amendment will
be governed by and construed in accordance with the laws of the State of South
Dakota, without regard to any conflict of law principles that would result in
the application of the laws of any other jurisdiction

If the foregoing is acceptable to you, please sign this Amendment in the space
provided below. At the time you sign and return it, this Amendment will take
effect as a binding agreement between you and the Company, subject to the terms
and conditions set forth above. The enclosed copy is for your records.

 

Sincerely, NORCRAFT COMPANIES, L.P. By:

/s/ Christopher Reilly

Christopher Reilly Authorized Person Accepted and agreed: Signature:

/s/ John Swedeen

John Swedeen Date:

3/26/2015